Petition in error and case-made in this case was filed in this court on December 30, 1915. Thereafter motion to dismiss said cause was filed and overruled. On June 25, 1917, said case was submitted and plaintiffs in error were given thirty days in which to file brief, and defendants in error twenty days thereafter within which to file answer brief. Neither party to this appeal has served or filed briefs or offered any excuse for failure to do so. It has been frequently held by this court, where a cause has been regularly assigned for submission and submitted, and the plaintiff in error fails to file a brief, or to offer any excuse for not so doing, it will be presumed that the appeal has been abandoned and the same will be dismissed.
And it is so ordered.
All the Justices concur.